Citation Nr: 1105976	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD and assigned 
the 30 percent initial evaluation.  The Veteran appealed the 
initial assigned disability rating.  

In November 2010 the Veteran testified before the undersigned at 
a travel board hearing held at the Nashville, Tennessee, RO.  A 
transcript has been incorporated into the record.  Upon the 
request of the Veteran's representative on the record, the record 
was held open for 30 days to allow for the submission of private 
treatment records.  Those treatment records were submitted and 
have been incorporated into the record.  

The issues of entitlement to service connection for 
scorpion sting, ear lobe laceration, and sunburn have been 
raised by the record (March 2008 statement), but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service-
connected PTSD symptoms are shown to be moderate in nature and 
more nearly approximate occupational and social impairment with 
reduced reliability and productivity and difficulty establishing 
and maintaining effective work and social relationships.

2.  Occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships is not demonstrated at any time of the initial 
rating period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for the assignment of an initial rating of 50 percent, but no 
higher, for the service-connected PTSD have been met for the 
entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130 Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), 
prescribes several requirements as to VA's duty to notify and 
assist a claimant with the evidentiary development of a pending 
claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2010).  Appropriate VCAA notice 
was sent to the Veteran in March 2008 and then again in February 
2009.

In regard to the claim on appeal for a higher initial evaluation 
for PTSD, the requirement of VCAA notice does not apply.  Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
Notice of Disagreement (NOD) with the RO's decision as to the 
assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  In this case, because the claim for 
service connection for PTSD has been substantiated, no further 
notice addressing the downstream disability rating requirement is 
necessary.  In any event, the RO has provided the August 2009 
statement of the case (SOC) that directly addressed the 
evidentiary requirements to substantiate the initial rating 
decision on appeal.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA outpatient 
treatment and private treatment records.  The Veteran has 
undergone a VA medical examination September 2008.  See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition).  In support of his claim, the Veteran has 
provided copies of additional private treatment reports and 
personal statements.

The Board observes that the record is replete with references to 
the Veteran being on "disability" which was later identified as 
Social Security disability benefits; however, during the February 
2009 VA mental health evaluation, he did report to the examiner 
that he was receiving these benefits because of his right foot 
and the surgeries it has required.  Therefore, the Board finds 
the Social Security disability benefits determination letter and 
underlying evidence to be not relevant to the Veteran's appeal 
for an increased rating for his PTSD.  See Golz v. Shinseki, 
590 F.3d 1217 (Fed. Cir. 2010) (holding that VA's duty to obtain 
SSA records was not absolute, but only extends when the records 
are believed to be relevant, and SSA records of disability 
awarded for a different disability are not relevant). 

The Veteran and his spouse have also testified before the 
undersigned at a Board personal hearing.  There is no indication 
of any further available evidence or information which has not 
already been obtained.  The record as it stands includes 
sufficient competent evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will adjudicate 
the claim on the merits.

Initial Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.

When a veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (recognizing a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disability).  

The VA rating schedule provides that psychiatric disorders other 
than eating disorders, including PTSD (Diagnostic Code 9411), are 
to be rated according to a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating may be assigned where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted below, treatment providers have rendered Global 
Assessment of Functioning (GAF) scores pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
A score in the range of 51 to 60 indicates moderate symptoms 
(e.g., a flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, occupational, 
or school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41 to 50 
reflects a serious level of impairment (e.g., suicidal ideation, 
severe obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job). 

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See also 
38 C.F.R. § 4.126(a) (an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of examination).

In this decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an exhaustive 
list of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's PTSD symptoms in determining the appropriate schedular 
rating assignment, and, although noting which criteria have not 
been met, has not required the presence of a specified quantity 
of symptoms in the Rating Schedule to warrant the assigned rating 
for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In the appealed October 2008 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent initial 
rating effective February 29, 2008, the date of receipt of the 
Veteran's claim for service connection for PTSD.  The Veteran 
contends that his PTSD symptoms are productive of a level of 
disability greater than what is contemplated by the initially 
assigned 30 percent rating.

Private treatment reports in the record span 1998 through 2010.  
The Veteran was prescribed various medications to assist with 
panic attacks before Xanax was established as the most effective 
for him.  In August 1998 his treating physician, 
Dr. C., assessed his disability as recurrent depression, episodic 
panic, and generalized anxiety.  A September 1998 evaluation 
noted no suicidal or homicidal ideation and that the Veteran had 
retired from 30 years employment as a crane operator.  In June 
2000 he was found to be clean and appropriately dressed, and 
gainfully employed in a new job with a car dealership.  The 
medication combination was very effective and allowed him to lift 
from his depression and anxiety difficulties and essentially 
controlled completely his panic.  The Veteran had confidence and 
coped well with stress.  

In June 2001 the Veteran was again described as clean, 
appropriately dressed, and prompt for his evaluation.  The 
Veteran reported his anxiety and panic disorder were well 
controlled by his medication.  He continued to work at the car 
dealership.  Dr. C. noted an absence of any evidence of sedation, 
slurred speech, aproxia, dysarthria, incoordination, or memory 
disturbance.  There were no embellished or observed side effects 
of the medication.  The Veteran "adamantly" denied suicidal or 
homicidal ideals.  In November 2002 the same practitioner also 
noted that anxiety and panic were controlled.  

In August 2005 the Veteran underwent an initial evaluation with a 
different private physician, Dr. L.  The chief complaint was 
anxiety.  He reported being anxious as a child and that his 
mother committed suicide when he was 11.  He reported being a 
combat Veteran, and the physician observed that the Veteran did 
not show many signs of PTSD, though he did have an increased 
startle response.  In the Veteran's history he eventually 
developed depression, which at its worse resulted in his being 
very irritable, having trouble sleeping, losing interest in usual 
activities, and decreased appetite.  At one point he had 
significant suicidal ideation and came "close" to attempting 
it, but never did and there have been no further suicide 
attempts.  Again the Veteran reported Xanax was most effective in 
controlling most all of his anxiety.  This medication allowed him 
to function at work, with no daytime sedation.  At this 
evaluation his mood was good, he reported sleeping well, he 
enjoyed many activities, his energy and concentration were 
"fine" and his appetite was good.  Dr. L. observed the Veteran 
was well-groomed, cooperative with the interview, his speech was 
at a normal rate and volume, his mood was good with no psychotic 
symptoms and no suicidal or homicidal ideations.  The assessment 
was generalized anxiety disorder and major depression, single 
episode in full remission.  The Veteran declined psychotherapy 
because he did not feel he could take time off from work.  

Dr. L's evaluations dated throughout 2006 found him unchanged, 
doing well, with anxiety under control and mood good.  
Appearance, speech/language, orientation/cognitive, 
suicidal/violent, mood, affect, psychosis, motor activity, and 
thought process/content were all within normal limits.    
 
A June 2007 evaluation noted the Veteran was on medical leave 
from his employment due to foot surgery.  Again anxiety was in 
good control and mood was good.  The December 2007 evaluation 
also noted the Veteran had had foot surgery in September and was 
unable to work because of it.  Anxiety remained relatively well 
controlled because of the medication, with his interest, energy, 
and appetite still good.  On the bottom of the evaluation Dr. L. 
added a note dated in January 2008 that the Veteran had dropped 
by seeking the completion of a section of a "disability" form.  
The Veteran had already completed the doctor's section, 
indicating "moderate limitations" due to psychiatric reasons.  
Dr. L. did not feel the Veteran was disabled due to psychiatric 
reasons.

In the June 2008 evaluation, Dr. L. noted an increase in PTSD 
symptoms "of Vietnam."  This included some nightmares, 
flashbacks, hypervigilance and increased startle response.  Dr. 
L. assessed these as mild in intensity.  The Veteran declined a 
new medication for the PTSD and reported he just would set his 
mind on something else and that helped.  In a December 2008 
evaluation, Dr. L. found his anxiety well controlled and that the 
Veteran was eating and sleeping well.  His energy and 
concentration were fairly good.  There were no psychotic symptoms 
and no suicidal or homicidal ideation.  The Veteran did worry 
about his own father's declining health.  

In November 2007 the Veteran presented himself as a new patient 
at VA.  He had good recall and was oriented x3.  In February 2008 
he was referred to a VA kinesiotherapy evaluation for his 
depression and anxiety.  He reported having nightmares about 
Vietnam, being unable to face crowds, having an easy startle 
reflex, irritability, poor concentration and flashbacks.  He 
reported his appetite was not that great, but he was able to 
enjoy himself at times and his sleep was pretty good.  He denied 
crying spells and guilty feeling but reported feeling helpless 
and hopeless.  He reported passive suicidal thoughts, though no 
intention of acting on them or plans of suicide.  He endorsed 
anxiety and felt at times he was being watched.  Again, he 
reported having been laid off because of the bunions in both 
feet.  He was married and had 2 children.  The examiner found him 
causally dressed and neatly groomed, quiet but cooperative, with 
speech that was linear and goal directed, logical thought process 
and coherent, and that he denied homicidal and suicidal thoughts.  

The February 2008 VA social worker assessment noted he received a 
monthly pension and that he had applied for social security 
disability.  He was married, but reported only some contact with 
his sons.  He reported nightmares 3 to 4 times a week and that he 
received private care.  Again he was found to be alert, oriented, 
without homicidal or suicidal ideation, neatly dressed with fair 
insight and judgment and average intelligence.  His mood was 
depressed, affect congruent, speech coherent and relevant, and 
there was no evidence of psychosis.  The social worker assessed 
chronic PTSD and MDD (major depressive disorder) and assigned a 
GAF of 50.    

In September 2008 the Veteran was afforded a VA PTSD examination.  
The claims file was reviewed.  The Veteran reported only 
outpatient treatment for his mental disorder and denied any 
hospitalizations.  The examiner noted the Veteran had undergone 
foot surgery earlier that year and had experienced symptoms of 
depression secondary to the stress of going on "disability" 
which the Veteran dated as occurring in 2007.  The Veteran's 
current symptoms were depressed mood, reduced pleasure in life, 
inability to maintain interest in projects, low self esteem, 
hopelessness and discouragement about the future and low 
frustration tolerance.  Again he denied suicidal or homicidal 
ideation, intent, or plan.  He and his wife were married for 37 
years.  He described their marriage as so-so because of the 
financial stress after he went on disability.  His wife also 
quite her job due to stress, though he denied frequent arguments 
or physical alterations.  He reported a good relationship with 
his sons, though he was experiencing stress due to his father's 
and stepmother's poor healths.  He reported 2 to 3 friends with 
whom he was close.  He attended church regularly and had a number 
of acquaintances there, though he described himself as choosing 
not to get close to people.  He spent his day refurbishing an old 
camper and visiting his father who lived nearby.  He denied a 
history of suicide attempts or a history of violence or 
assaultiveness.

The September 2008 VA examiner found him clean and appropriately 
dressed.  His psychomotor activity was unremarkable, speech was 
clear and coherent, his attitude was cooperative, attentive, and 
indifferent, his affect was flat and mood depressed.  His 
attention span was short and he was unable to spell "world" 
forward and backward.  His orientation was intact and thought 
process was unremarkable.  His thought content had ruminations, 
with low self esteem, hopelessness, and thoughts of death without 
suicidal ideation.  He had no inappropriate behavior and no 
obsessive or ritualistic behavior.  He did have a history or 
recurrent panic attacks.  His impulse control was good and no 
episodes of violence.  His remote memory was normal, though his 
recent memory was mildly impaired, as was his immediate memory.

The September 2008 VA examiner characterized the PTSD symptoms as 
mild-to-moderate since returning from combat and noted the 
Veteran reported his panic attacks as now once every two months.  
The VA examiner also noted the Veteran did not contend his 
unemployment was due to his mental disorder's effects.  The VA 
examiner assessed PTSD, Panic Disorder, and Depressive Disorder 
NOS.  The examiner noted the depression appeared related to the 
stress of the Veteran living with the medical conditions, his 
father's health, and his own PTSD and anxiety.  As such, she 
opined that the depression partially related to his service.  She 
assigned a GAF of 55.

In a February 2009 VA mental health evaluation, the Veteran 
explained he had no history of suicide attempts, but had 
contemplated it when he was drafted and scheduled to go to 
Vietnam.  He could not go through with it because of his father 
and grandmother who raised him.     

After a review of all the evidence, lay and medical, he Board 
finds that, for the entire initial rating period since February 
29, 2008, the Veteran's PTSD has been characterized by 
occupational and social impairment with reduced reliability and 
productivity, with more nearly approximates the criteria for a 50 
percent initial disability rating under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  For the initial rating period under review the 
evidence demonstrated two constituent elements of the criteria 
for assignment of a 50 percent rating under Diagnostic Code 9411, 
those of disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  There is indication from the September 2088 VA 
psychiatric evaluation of depressed mood, and of symptoms arising 
out of this state, with no substantial improvement since first 
undergoing treatment.  

Also noted are social isolation, feelings of hopelessness, and 
feelings of isolated from others.  Earlier and subsequent VA and 
private outpatient records show good control of symptoms, 
specifically the panic attacks and anxiety through medication.  
The subsequent private treatment records nonetheless confirm that 
much of the anxiety symptomatology had persisted.  The Veteran's 
actual psychiatric symptomatology manifested by PTSD is 
encompassed by the 50 percent disability rating criteria.  

Apart from the symptomatology shown or reported, the evaluating 
VA examiners in February 2008 and September 2008 both 
characterized the Veteran's PTSD as chronic.  GAF score's of 50 
and 55 were assessed respectively.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-
IV-R), a GAF score in the 51 to 60 range is indicative of 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  The assigned GAF scores are consistent 
with the criteria for a 50 percent rating reflecting at minimum a 
moderate level of impairment. 

For these reasons, and resolving any reasonable doubt as to the 
level of severity of psychiatric disability in the Veteran's 
favor, the Board finds that a 50 percent rating for PTSD is 
warranted for the entire initial rating period.  38 C.F.R. §§ 
4.3, 4.7, 4.130, DC 9411.

The Board further finds that, at no time during the rating period 
has the Veteran's PTSD symptomatology more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, as required for a higher disability rating of 70 percent 
under Diagnostic Code 9411.  The evidence does not demonstrate 
for any period 70 percent symptomatology such as obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  

While there does appear to be some marginal worsening of the 
Veteran's symptomatology during the course of the appeal, as 
reflected in the Veteran's reports feeling hopelessness, the 
Board finds that the evidence also reflects that the disability 
level during the entire course of the appeal has consistently 
more closely approximated the criteria for a 50 percent 
evaluation than that for a 70 percent evaluation.  See 38 C.F.R. 
§ 4.7.  It is for this reason that the Board has also determined 
that staged ratings are not warranted in this case.

The Board has considered the Veteran's employment situation.  The 
Veteran repeatedly reported to medical practitioners that he had 
retired after 30 years as a crane operator, obtained new 
employment with a car dealership, and following foot surgery, or 
surgeries, was either laid off or unable to return to work.  He 
informed the September 2008 VA examiner that he did not attribute 
his state of unemployment to his mental health disorders.  Even 
before the undersigned, the Veteran testified that his foot had 
disorders which had required surgeries and kept him from working.  
The Board finds that there is no indication in the record that 
his current lack of employment was due to the Veteran's PTSD.  In 
addition, the Board finds that the degree of occupational 
interference due to PTSD (such as difficulty focusing) is fully 
contemplated by a 50 percent disability evaluation.

The Board has considered the Veteran's social impairment.  The 
record shows that he has been to his only wife for over 37 years.  
He has had two children with whom he maintains either a good 
relationship or "some contact".  The Veteran reported to the VA 
examiner that he had only 2 or 3 close friends though he had 
acquaintances at church, which he attended regularly.  Both in 
his testimony and to the 2008 VA examiner the Veteran described 
difficulty in public settings and reluctance to be out among a 
crowd, hence standing last in line.  However, although the 
Veteran has difficulty with his social relationships, it does not 
appear that he has an inability to establish and maintain 
effective relationships.

As to suicidal ideation, the record shows that his suicidal 
thoughts, for the most part, have occurred once and have not been 
accompanied by any indication of intent.   In the February 2009 
VA mental health evaluation, he dated the occurrence of this 
contemplation of suicide to his being drafted and scheduled to go 
to Vietnam, which the Board observes would pre-date his PTSD.  He 
repeatedly denied suicidal and homicidal ideation to his private 
physicians, see June 2001, and to the VA examiners in 2008.  
During his 2010 testimony and in 2010 private treatment 
evaluations, in the course of this appeal, the Veteran stressed 
the sole incident of contemplating suicide and even testified to 
having a gun in every room and carrying in his car a mallet 
studded with sharp screws.  See Transcript, p. 7.  However, the 
Board finds these reports so extraordinary and singular when 
compared to over a decade of treatment records without such 
reports that the Board finds they are outweighed by the numerous 
private and VA treatment reports wherein the Veteran denied 
suicidal or homicidal plans, ideation, or history of violence.  
Every medical practitioner found the Veteran had no suicidal or 
homicidal ideation.  

As well, while the Veteran described, only before the undersigned 
at hearing, his actions of having a gun in every room and 
repeatedly checking locks and an alarm system, behavior which he 
likened to be "obsessive behavior" (see Transcript, p.4), the 
Board observes that, again, no objective report after over a 
decade of treatment describes such behavior by the Veteran.  The 
September 2008 VA examiner explicitly indicated in the negative 
for obsessive or ritualistic behavior.  

While suicidal ideation is one of the factors for consideration 
for a 70 percent evaluation, it is apparent that any suicidal 
thoughts, for the most part, have been singular in nature and 
have not been accompanied by an indication of intent.  In any 
event, the Veteran also testified that it was not something he 
would ever do.  Absent any showing of the other criteria for a 70 
percent evaluation, the evidence of suicidal ideation in this 
case is insufficient to support such an evaluation.  See 
38 C.F.R. § 4.126(a). 

The Veteran's cognitive skills were consistently described as 
within normal limits, specifically that he had logical, linear 
thoughts, clear speech, fair judgment, and lack of delusions.  
While the September 2008 VA examiner noted some mild impairment 
of recent and immediate memory, the Board finds this assessment 
well within the symptomatology of the 50 percent evaluation and 
insufficient in conjunction with evidence of suicidal ideation to 
support a 70 percent rating.  Every medical practitioner found 
the Veteran to be neatly groomed and clean.  For these reasons, 
the Board finds that a 50 percent, but no higher, initial 
disability rating is warranted for PTSD for the initial rating 
period from February 29, 2008.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's PTSD symptoms are not so 
unusual or exceptional as to render impractical the application 
of the regular schedular standards at any time during the 
pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1) (2010).  The schedular rating criteria 
for rating mental disorders contemplates a wide range of 
psychiatric symptomatology, including any psychiatric symptoms 
that are "like or similar to" the schedular symptoms, so well 
contemplates all of the Veteran's symptoms, especially including 
depression and depressed mood and affect, anxiety, irritability, 
nightmares, and disturbances in occupational and social 
functioning.  See Mauerhan, 16 Vet. App. 436.  The psychiatric 
rating criteria also encompasses the GAF, which reflects on 
overall psychological, social, and occupational functioning. 

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  In this 
case, the Board finds that a claim for a TDIU, although a form of 
extraschedular rating, is not raised by the Veteran or the 
evidence of record.


ORDER

A higher initial disability rating of 50 percent for service-
connected PTSD, for the entire initial rating period, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


